DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of preliminary amendment filed on 05/28/2021 in which claims 1-8, 10-12 are currently amended. By this amendment, claims 1-12 are now pending in the application for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2020, 04/05/2021, and 06/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and placed of record. Initialed copies are attached herewith.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowed over the prior art of record.
The prior art of record along with art filed on 05/28/2021, 04/05/2021, and 06/15/2021 fails to teach or reasonably suggest, in the claimed combination, a battery management apparatus, comprising: a sensing unit, the control unit being configured to: determine a differential voltage curve based on a history of the battery information provided from the sensing unit during a sensing period while the battery is being charged with a current of a first current detect a plurality of feature points from the differential voltage curve; determine whether stabilization for an electrode material of the battery is required, based on a feature value of each of the plurality of feature points; and DB1/ 114217141.1Attorney Docket 121594-5115Page 5 output a control signal to induce the battery to be discharged with a current of a second current rate, when it is determined that stabilization for the electrode material of the battery is required, wherein the second current rate is smaller than the first current rate”.
Examiner found US 2013/0335009 to Katsumata et al., (Katsumata) in which an inspection system (and its corresponding inspection method) is disclosed which includes a unit (and its corresponding inspecting process) of using a feature point appearing on a V-dQ/dV curve indicating a relation between a voltage V upon initial charge and a dQ/dV value, which is a ratio of a changed quantity dQ of an amount of stored electricity Q with respect to a changed amount dV of the voltage V at a manufacturing stage of a secondary battery to determine long-term capacity reliability (long-term capacity degradation) and detecting and excluding an anomaly. The present inspection system includes an anomaly detection system (a secondary battery anomaly detection system) 1, a secondary battery 10, and a power supply 60 connected to one another. The anomaly detection system 1 includes a voltage detecting unit 40, a current detecting unit 50, and an anomaly detecting unit (a secondary battery anomaly detecting unit) 30. The secondary battery 10 is a single lithium-ion secondary battery to be inspected. Upon inspection, the secondary battery 10 to be inspected is connected to the voltage detecting unit 40, the current detecting unit 50, and the power supply 60. The voltage detecting unit 40 and the current detecting unit 50 are connected to the secondary battery anomaly detecting unit 30. The anomaly detecting unit 30 is configured of a computer (calculator) in the first embodiment, including known elements such as a ROM 31, a CPU 32, and a RAM 33. In the ROM 31 (this 
However, the anomaly detecting unit 30 of Katsumata is not configured to, inter alia, “determine whether stabilization for an electrode material of the battery is required, based on a feature value of each of the plurality of feature points; and DB1/ 114217141.1Attorney Docket 121594-5115Page 5 output a control signal to induce the battery to be discharged with a current of a second current rate, when it is determined that stabilization for the electrode material of the battery is required, wherein the second current rate is smaller than the first current rate”, as recited in claim 1.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Claims 2-12 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,709,635 to Zhong et al., (Zhong) discloses the general state of the art regarding a SOC estimation system and method of a battery.
CN 101855773 to Gardner et al., (Gardner) discloses a battery management system having a health status monitoring for reference of lithium rechargeable battery.
US 2013/0335009 to Katsumata et al., (Katsumata) discloses the general state of the art regarding an inspection system, charger/discharger, and inspection method of secondary battery.
JP 2003009408 to Kimura et al., (Kimura) discloses the general state of the art regarding a detection method for memory effect and its solution.
CN 104577238 to CHI et al., (CHI) discloses the general state of the art regarding a reference electrode of lithium battery.
US 2021/0199723 to Kim et al., (Kim) discloses the general state of the art regarding an apparatus and method for determining differential voltage curve of battery and battery pack comprising the apparatus.
US 2021/0046844 to Bae et al., (Bae) discloses an apparatus, method, battery pack and electrical system for determining electrode information of a battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 10, 2021